Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slider recited in claim 1, line 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term YouTube, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™, or ° following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 8 is objected to because of the following informalities:
Claims 8 and 18 are objected to because of the following informalities: In claims 8 and 18 the word four is misspelled “4”. Appropriate correction is required.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is considered to be indefinite because it recites “attaching the at least -at least two parallel aftermarket tracks to the floor side of the truck bed and to the floor side of the tailgate after the truck 1s manufactured” and claim 11, lines 2-3 similarly recites “attaching at least two parallel tracks to the pickup truck bed”.    It is unclear if Applicant is reciting a second attaching method step or if Applicant is referring to said attaching step previously recited in claim 11.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable Bejin US Patent No. 7,338,104, in view of Ninov et al US Patent No. 9,067,525 and Rust US Patent No. 1,854,673.
 
The Bejin reference discloses a pickup truck cargo area ramp/bed liner 12 that may be deployed as a ramp as seen in figures 3 comprising: (claim 1) at least two parallel tracks (16,16) attached to a floor of a truck bed and to form continuous tracks based on a foldout of the tailgate; a truck ramp (12, see figure 3) comprising a catch (19) at one end to prevent a separation of the truck ramp from the at least two tracks, and at least four wheels (20, as seen in figure 9) and at least four sliders complementary to and held in the at least two tracks, permanently attached to an underside of the truck ramp (see claim 6 & 10; column 2, lines 17-23 describes alternatively mounting the sliders underneath the ramp ) .
 The claimed invention is distinguishable from Bejin by its recitation of folding side rails and tracks on the floor side of a tailgate 

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Bejin to instead incorporate fixed tailgate tracks as taught by Ninov as a replacement for Bejin’s track extension to reduce the chance of a malfunction of the extendable track. 
The Rust patent discloses sidewalls 14 foldable about hinges 6 connected to a deployable ramp attached to the back of a truck. Rust foldup side rails are the same length as the ramp sides.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify Bejin as modified by Ninov to incorporate a foldable side rail as taught by Rust to prevent cargo from accidently falling of the ramp during loading/unloading.

 In regard to claim 2, Bejin discloses attaching the movable ramp including the at least two tracks as an after-market product attached to the floor of the truck bed and to the floor side of the tailgate after the truck is manufactured (see column 1, lines 50-58).

In regard to claim 3, Bejin discloses wherein the at least two parallel tracks are permanently attached to the floor of the truck bed and to the floor side of the tailgate via one of steel rivets and a steel weld and other permanent fasteners (see column 3, lines 48-50; .



In regard to claim 5, Bejin discloses a pair of wheels irremovably embedded into both tracks (see figure 7 where sliders are embedded inside both rails; also see three slider wheels represented by small circles located on ramp 12 in figure 3 of Ninov). 

In regard to claim 6, Ninov teaches a catch comprising of a metal lip configured to catch a complementary lip at an edge of a free long edge of the tailgate for fixing (see metal in column 6, lines 32-35; and tailgate lip 192 that engages stop 180 as best shown in figures 8, 10Aand 10B).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Bejin to substitute a catch that cooperates with a tailgate edge lip as taught by Ninov for the ramp stopping structure in Bejin to better fix the ramp at the end of the tailgate more securely. 

In regard to claim 7, Rust teaches the folding side rails are configured to lay flat against a floor side of the truck ramp and to snap into place at ninety degrees to the truck ramp floor as described on page 2 lines 7-31).

In regard to claim 8, Bejin discloses truck ramp wheels/ sliders within the at least two tracks (12) via the at least four sliders and is always engaged there with. Ninov also teaches having sliders 180 that always engage the bed/tailgate tracks as described in column 6 line 54- column 7, line 7. 

In regard to claim 9, Bejin discloses the truck ramp is stowed above and immediately adjacent the floor of the truck bed in figure 7.

 In regard to claim 10, Bejin discloses the truck ramp is less than or equal to a length of the truck bed in figure 7.


10.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bejin US Patent No. 7,338,104, in view of Ninov et al US Patent No. 9,067,525 and Rust US Patent No. 1,854,673.
The Bejin patent discloses a pickup truck cargo area ramp/bed liner 12 that may be deployed as a ramp as seen in figures 3. Bejin discloses the loading surface as being attached to 

 a. attaching two parallel tracks to the pickup truck bed, (see column 2, lines 39-40). 
b. permanently embedding into the at least two parallel tracks each, at least two complementary sliders (see figure 7 where sliders 20 are embedded inside rails 16) 
c. moving a truck ramp (see column 2, lines 40-43) into a joining position between the truck bed and the loading surface via the at least four sliders attached there beneath (see claim 6 & 10; column 2, lines 17-23 describes alternatively mounting the sliders underneath the ramp). 


The claimed invention is distinguishable from Bejin by its recitation of attaching the at least two parallel tracks to the tailgate and during moving folding side rails.
 The Ninov et al. patent discloses a pickup truck having deployable and storable ramps (124, 124). The ramps 124a, 124b slide on tracks 132, 132 in the bed and on tracks formed on the floor of the tailgate 136, 136. See column 4 lines 22-39. Bejin has track extensions 17 that extend outward across the tailgate of the pickup truck.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Bejin’s method of joining the loading surface to the truck bed by separating and attaching the extendable portion 17 of Bejin to the tailgate as taught by Ninov to simplify the mechanization of the deployment and stowing of the loading ramp surface.
 The Rust patent discloses sidewalls 14 foldable about hinges 6 connected to a deployable ramp attached to the back of a truck. Rust foldup side rails are the same length as the ramp sides. Rust teaches folding side rails configured to lay flat against a floor side of the 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify Bejin as modified by Ninov to incorporate folding side rails as taught by Rust to prevent cargo from accidently falling off the ramp during loading/unloading.
In regard to claim 12, Bejin discloses attaching the movable ramp including the at least two tracks are an after-market product attached to the floor of the truck bed and to the floor side of the tailgate after the truck is manufactured (see column 1, lines 50-58).



11.   	In regard to Applicant’s arguments that neither Buffington, Bejin nor Nivo disclose a ramp having a side length with folding side rails having the same length as the ramp sides as now claimed per the newly added limitations to claims 1 and 11.  The newly applied Rust prior art discloses a truck ramp having a side length with folding side rails having the same length as the ramp sides. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Brachear patent discloses a ramp with foldable sides.


13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KEVIN P WELDON/ Examiner, Art Unit 3612                                                                                                                                                                                                       /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612